Case 20-11809 Doc3 Filed 02/12/20 Page1 of 2

Fill in this information to identify your case:

Debtor 1 James Jefferson Jr

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

ar

oi
fone

 

United States Bankruptcy Court for the: District of Maryland [-| / oe, ye
Case number oe cee oS re LU) Check if this is an
(If known) Soyer amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 ia:

 

If you are an individual filing under chapter 7, you must fill out this form if:

@ creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

ia List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor’s LJ Surrender the property. C) No

name. Heritage Toyota
CJ Retain the property and redeem it. wy Yes

Description of 2016 Toyota Camry

property

securing debt:

i Retain the property and enter into a
Reaffirmation Agreement.

UL] Retain the property and [explain]:

 

Creditor's CY Surrender the property. LJ No
name:

CL) Retain the property and redeem it. Ci Yes
Description of
property
securing debt:

L} Retain the property and enter into a
Reaffirmation Agreement.

LI) Retain the property and [explain]:

 

 

 

Creditor’s L) Surrender the property. QI No
name:
L) Retain the property and redeem it. Yes

Description of
property
securing debt:

L) Retain the property and enter into a
Reaffirmation Agreement.

Q) Retain the property and [explain]:

 

 

Creditor's (J Surrender the property. CI No
name:

LJ Retain the property and redeem it. C) Yes
Description of
property
securing debt:

(J Retain the property and enter into a
Reaffirmation Agreement.

CJ} Retain the property and [explain]:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

 

 
Case 20-11809 Doc3 Filed 02/12/20 Page 2 of 2

Debtor 1 James Jefferson Jr Case number (if known)

First Name Middle Name Last Name

Era List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

Describe your unexpired personal property leases . Will the lease be assumed?
Lessor's name: CL] No
UL) Yes

Description of leased

 

 

 

 

 

 

   

Lessors name: OI No
Yes

Description of leased 4

property:

Lessor’s name: CI No

Description of leased C) Yes

property:

Lessor's name: OINo
L) Yes

Description of leased

property:

Lessor's name: LI No
C} Yes

Description of leased

property:

Lessor’s name: CI No
() Yes

Description of leased

property:

Lessor's name: LI} No
C} Yes

Description of leased
property:

Ea Sign Below

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
perseual property thats subject to an unexpired lease.

    
 

 

 

Signature of Debtor 2
Date 02/12/2020 Date
MM/ DD / YYYY MM/ DD/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

 

 
